Exhibit 10.3

 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of October 31,
2006 by and among Michaels Stores, Inc., a Delaware corporation (the “Company”)
and Highfields Capital Management LP (the “Manager”).

 

RECITALS

 

WHEREAS, the Company desires to retain the Manager to provide management,
consulting and financial and other advisory services (“Services”) to the Company
and the Manager is willing to provide such services on the terms set forth
below.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 


1.                                         SERVICES. THE MANAGER HEREBY AGREES
THAT IT WILL PROVIDE THE FOLLOWING SERVICES TO THE COMPANY:


 

(A)                                  ADVICE IN CONNECTION WITH THE NEGOTIATION
AND CONSUMMATION OF AGREEMENTS, CONTRACTS, DOCUMENTS AND INSTRUMENTS NECESSARY
TO PROVIDE THE COMPANY WITH FINANCING ON TERMS AND CONDITIONS SATISFACTORY TO
THE COMPANY;

 

(B)                                 FINANCIAL, MANAGERIAL AND OPERATIONAL ADVICE
IN CONNECTION WITH DAY-TO-DAY OPERATIONS, INCLUDING, WITHOUT LIMITATION, ADVICE
WITH RESPECT TO THE DEVELOPMENT AND IMPLEMENTATION OF STRATEGIES FOR IMPROVING
THE OPERATING, MARKETING AND FINANCIAL PERFORMANCE OF THE COMPANY;

 

(C)                                  ADVICE IN CONNECTION WITH FINANCING,
ACQUISITION, DISPOSITION, MERGER, BUSINESS COMBINATION AND CHANGE OF CONTROL
TRANSACTIONS INVOLVING THE COMPANY (HOWEVER STRUCTURED); AND

 

(D)                                 SUCH OTHER SERVICES (WHICH MAY INCLUDE
FINANCIAL AND STRATEGIC PLANNING AND ANALYSIS, CONSULTING SERVICES, HUMAN
RESOURCES AND EXECUTIVE RECRUITMENT SERVICES AND OTHER SERVICES) AS THE MANAGER
AND THE COMPANY MAY FROM TIME TO TIME AGREE TO IN WRITING.

 

The Manager will devote such time and efforts to the performance of services
contemplated hereby as such Manager, in its discretion, deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Manager on a weekly, monthly, annual or other
basis. The Company acknowledges that the Manager’s services are not exclusive to
the Company and that the Manager will render similar services to other persons
and entities. The Manager and the Company understand that the Company may, at
times, engage one or more investment bankers or financial advisers to provide
services in addition to, but not in lieu of, services provided by the Manager
under this Agreement. In providing services to the Company, the Manager will act
as an independent

 

--------------------------------------------------------------------------------


 

contractor and it is expressly understood and agreed that this Agreement is not
intended to create, and does not create, any partnership, agency, joint venture
or similar relationship and that no party has the right or ability to contract
for or on behalf of any other party or to effect any transaction for the account
of any other party.

 


2.                                       PAYMENT OF FEES.


 

(A)                                  DURING THE TERM, THE COMPANY WILL PAY TO
THE MANAGER (OR SUCH AFFILIATES AS IT MAY DESIGNATE), AN AGGREGATE ANNUAL
PERIODIC FEE (THE “PERIODIC FEE”) OF $1,000,000 IN EXCHANGE FOR THE ONGOING
SERVICES PROVIDED BY THE MANAGER UNDER THIS AGREEMENT, SUCH FEE BEING PAYABLE BY
THE COMPANY QUARTERLY IN ADVANCE ON OR BEFORE THE START OF EACH CALENDAR
QUARTER; PROVIDED, HOWEVER, THAT THE COMPANY WILL PAY THE PERIODIC FEE FOR THE
PERIOD FROM THE DATE HEREOF THROUGH MARCH 31, 2007 ON THE DATE HEREOF. THE
PERIODIC FEE WILL BE PRORATED FOR ANY PARTIAL PERIOD OF LESS THAN THREE MONTHS.
IF AT ANY TIME DURING THE TERM ALL OR A PORTION OF THE PERIODIC MANAGEMENT FEES
OWED BY THE COMPANY UNDER ANY MANAGEMENT AGREEMENT SIMILAR TO THIS AGREEMENT (A
“SIMILAR AGREEMENT”), INCLUDING THE MANAGEMENT AGREEMENT DATED THE DATE HEREOF
BETWEEN THE COMPANY, BAIN CAPITAL PARTNERS, LLC AND BLACKSTONE MANAGEMENT
PARTNERS V, L.L.C., ARE DEFERRED, THEN THE COMPANY MAY ELECT IN ITS SOLE
DISCRETION TO DEFER THE PAYMENT TO THE MANAGER OF UP TO THE SAME PERCENTAGE OF
THE PERIODIC FEE AS THE PERCENTAGE OF SUCH OTHER PERIODIC MANAGEMENT FEES THAT
HAVE BEEN DEFERRED AND FOR UP TO THE SAME LENGTH OF TIME.

 

(B)                                 SUBJECT TO THE TERMS OF THIS SECTION, IN THE
EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 3(A) OR (B), THE
COMPANY SHALL PAY A LUMP SUM AMOUNT EQUAL TO THE NET PRESENT VALUE (USING A
DISCOUNT RATE EQUAL TO THE THEN PREVAILING YIELD ON U.S. TREASURY SECURITIES OF
LIKE MATURITY) OF THE PERIODIC FEES THAT WOULD HAVE BEEN PAYABLE TO THE MANAGER
WITH RESPECT TO THE PERIOD FROM THE DATE OF SUCH TERMINATION UNTIL OCTOBER 31,
2016, SUCH FEE TO BE DUE AND PAYABLE UPON SUCH TERMINATION. IF THE BOARD OF
DIRECTORS OF THE COMPANY DETERMINES IN GOOD FAITH THAT IT IS IN THE BEST
INTERESTS OF THE COMPANY TO REDUCE THE FEES PAID TO THE MANAGER PURSUANT TO THIS
SECTION 2(B), THEN THE COMPANY MAY PERMANENTLY REDUCE SUCH FEES PAYABLE TO THE
MANAGER, BUT THE COMPANY SHALL NOT REDUCE THE AMOUNT PAID TO THE MANAGER
PURSUANT TO THIS SECTION BELOW AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE NET
PRESENT VALUE (USING A DISCOUNT RATE EQUAL TO THE THEN PREVAILING YIELD ON U.S.
TREASURY SECURITIES OF LIKE MATURITY) OF THE PERIODIC FEES THAT WOULD HAVE BEEN
PAYABLE TO THE MANAGER WITH RESPECT TO THE PERIOD FROM THE DATE OF SUCH
TERMINATION UNTIL OCTOBER 31, 2016 AND (II) THE GREATER OF (A) 22% OR (B) THE
PERCENTAGE OF ANY SIMILAR TERMINATION FEES DUE TO OTHER MANAGERS UNDER ANY
SIMILAR AGREEMENT THAT ARE ACTUALLY PAID UPON TERMINATION OF SUCH SIMILAR
AGREEMENT.

 

Each payment made pursuant to this Section 2 will be paid by wire transfer of
immediately available federal funds to the accounts specified on Schedule 1
hereto, or to such other account(s) as the Manager may specify to the Company in
writing prior to such payment.

 


3.                                       TERM. THIS AGREEMENT WILL CONTINUE IN
FULL FORCE AND EFFECT UNTIL DECEMBER 31, 2016; PROVIDED THAT THIS AGREEMENT
SHALL BE AUTOMATICALLY EXTENDED EACH DECEMBER 31 THEREAFTER

 

2

--------------------------------------------------------------------------------


 

for an additional year unless the Company or the Manager provides written notice
of its desire not to automatically extend the term of this Agreement to the
other party hereto at least 90 days prior to such December 31; and provided
further, however, that (a) the Company may cause this Agreement to terminate at
any time, (b) this Agreement will terminate automatically immediately prior to
an Initial Public Offering or a Change of Control (each as defined in the
Stockholder Agreement) unless the Company and the Manager determine otherwise
and (c) the Company or the Manager may terminate this Agreement at any time in
the event of a material breach by the other party that has not been cured within
30 days of the provision of notice thereof (the period on and after the date
hereof through the termination hereof being referred to herein as the “Term”);
and provided further, that each of (x) Sections 4, 5 and 8 (whether in respect
of or relating to services rendered during or after the Term) will all survive
any termination of this Agreement to the maximum extent permitted under
applicable law and (y) any and all accrued and unpaid obligations of the Company
owed under Section 2 will be paid promptly upon any termination of this
Agreement. At the end of the Term, all obligations of the Manager under this
Agreement will terminate and any subsequent services rendered by the Manager to
the Company will be separately compensated.


 


4.                                       EXPENSES; INDEMNIFICATION.


 

(A)                                  EXPENSES. THE COMPANY WILL PAY ON DEMAND
ALL REIMBURSABLE EXPENSES. AS USED HEREIN, “REIMBURSABLE EXPENSES” MEANS ALL
(I) EXPENSES INCURRED OR ACCRUED BY THE MANAGER OR ITS AFFILIATES IN CONNECTION
WITH THIS AGREEMENT OUT-OF-POCKET EXPENSES AND THE FEES AND CHARGES OF GOODWIN
PROCTER LLP, COUNSEL, (II) REASONABLE OUT-OF-POCKET EXPENSES INCURRED FROM AND
AFTER THE DATE HEREOF RELATING TO ITS AFFILIATED FUNDS’ INVESTMENT IN, THE
OPERATIONS OF, OR THE SERVICES PROVIDED BY THE MANAGER TO, THE COMPANY OR ANY OF
THEIR AFFILIATES FROM TIME TO TIME (INCLUDING, WITHOUT LIMITATION, ALL AIR
TRAVEL (BY FIRST CLASS ON A COMMERCIAL AIRLINE OR BY CHARTER, AS DETERMINED BY
THE MANAGER) AND OTHER TRAVEL RELATED EXPENSES), AND (III) REASONABLE
OUT-OF-POCKET LEGAL EXPENSES INCURRED BY THE MANAGER OR ITS AFFILIATES FROM AND
AFTER CLOSING DATE IN CONNECTION WITH THE ENFORCEMENT OF RIGHTS OR TAKING OF
ACTIONS UNDER THIS AGREEMENT, UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION
AND BYLAWS, OR UNDER ANY SUBSCRIPTION AGREEMENTS, STOCKHOLDERS AGREEMENTS,
REGISTRATION RIGHTS AGREEMENTS, VOTING AGREEMENTS OR SIMILAR AGREEMENTS ENTERED
INTO WITH THE COMPANY IN CONNECTION WITH INVESTMENTS IN THE COMPANY AND/OR ITS
SUBSIDIARIES (SUBJECT TO ANY APPLICABLE LIMITATIONS ON EXPENSE REIMBURSEMENT
RIGHTS EXPRESSLY SET FORTH IN SUCH AGREEMENTS).

 

(B)                                 INDEMNITY AND LIABILITY. THE COMPANY HEREBY
INDEMNIFIES AND AGREES TO EXONERATE AND HOLD THE MANAGER AND EACH OF ITS FORMER,
CURRENT OR FUTURE, DIRECT OR INDIRECT DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS OR AFFILIATES, EACH FORMER, CURRENT OR FUTURE, DIRECT OR INDIRECT
HOLDER OF ANY EQUITY INTERESTS OR SECURITIES OF THE MANAGER (WHETHER SUCH HOLDER
IS A LIMITED OR GENERAL PARTNER, MEMBER, STOCKHOLDER OR OTHERWISE), EACH FORMER,
CURRENT OR FUTURE ASSIGNEE OF THE MANAGER AND EACH FORMER, CURRENT OR FUTURE
DIRECTOR, OFFICER, EMPLOYEE, AGENT, ADVISORS, GENERAL OR LIMITED PARTNER,
MANAGER, MEMBER, STOCKHOLDER, AFFILIATE, CONTROLLING PERSON, REPRESENTATIVE OR
ASSIGNEE OF ANY OF THE FOREGOING (EACH SUCH PERSON OR ENTITY, A “RELATED
PERSON”) (COLLECTIVELY, THE “INDEMNITEES”), EACH OF WHOM IS AN INTENDED THIRD
PARTY BENEFICIARY

 

3

--------------------------------------------------------------------------------


 

OF THIS AGREEMENT, FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS,
CAUSES OF ACTION, SUITS, CLAIMS, LIABILITIES, DAMAGES AND COSTS AND EXPENSES IN
CONNECTION THEREWITH (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
INCURRED BY THE INDEMNITEES OR ANY OF THEM BEFORE OR AFTER THE DATE OF THIS
AGREEMENT (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), AS A RESULT OF, ARISING
OUT OF, OR IN ANY WAY RELATING TO (I) THIS AGREEMENT, ANY TRANSACTION TO WHICH
THE COMPANY IS A PARTY, OR ANY OTHER CIRCUMSTANCES WITH RESPECT TO THE COMPANY
OR (II) OPERATIONS OF, OR SERVICES PROVIDED BY THE MANAGER TO, THE COMPANY, OR
ANY OF THEIR AFFILIATES FROM TIME TO TIME (INCLUDING BUT NOT LIMITED TO ANY
INDEMNIFICATION OBLIGATIONS ASSUMED OR INCURRED BY ANY INDEMNITEE TO OR ON
BEHALF OF THE COMPANY, OR ANY OF ITS ACCOUNTANTS OR OTHER REPRESENTATIVES,
AGENTS OR AFFILIATES) EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING FROM
SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IF AND TO THE EXTENT
THAT THE FOREGOING UNDERTAKING MAY BE UNAVAILABLE OR UNENFORCEABLE FOR ANY
REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES THAT IS
PERMISSIBLE UNDER APPLICABLE LAW. FOR PURPOSES OF THIS SECTION 4(B), “GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT” WILL BE DEEMED TO HAVE OCCURRED ONLY IF SO
FOUND IN A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO
SUCH EFFECT, IN WHICH CASE TO THE EXTENT ANY OF THE FOREGOING LIMITATIONS IS SO
DETERMINED TO APPLY TO ANY INDEMNITEE AS TO ANY PREVIOUSLY ADVANCED INDEMNITY
PAYMENTS MADE BY THE COMPANY, THEN SUCH PAYMENTS SHALL BE PROMPTLY REPAID BY
SUCH INDEMNITEE TO THE COMPANY. THE RIGHTS OF ANY INDEMNITEE TO INDEMNIFICATION
HEREUNDER WILL BE IN ADDITION TO ANY OTHER RIGHTS ANY SUCH PERSON MAY HAVE UNDER
ANY OTHER AGREEMENT OR INSTRUMENT REFERENCED ABOVE OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH SUCH INDEMNITEE IS OR BECOMES A PARTY OR IS OR OTHERWISE
BECOMES A BENEFICIARY OR UNDER LAW OR REGULATION. IF THE INDEMNITEES RELATED TO
THE MANAGER ARE SIMILARLY SITUATED WITH RESPECT TO THEIR INTERESTS IN CONNECTION
WITH A MATTER THAT MAY BE AN INDEMNIFIED LIABILITY AND SUCH INDEMNIFIED
LIABILITY IS NOT BASED ON A THIRD-PARTY CLAIM, THE INDEMNITEES MAY ENFORCE THEIR
RIGHTS PURSUANT TO THIS SECTION 4(B) WITH RESPECT TO SUCH MATTER ONLY WITH THE
CONSENT OF THE MANAGER. IN THIS AGREEMENT, “PERSON” MEANS ANY INDIVIDUAL OR
CORPORATION, ASSOCIATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE,
JOINT STOCK OR OTHER COMPANY, BUSINESS TRUST, TRUST, ORGANIZATION, OR OTHER
ENTITY OF ANY KIND. A “THIRD-PARTY CLAIM” MEANS ANY (I) CLAIM BROUGHT BY A
PERSON OTHER THAN THE COMPANY, THE MANAGER OR ANY INDEMNIFIED PERSON RELATED TO
THE MANAGER AND (II) ANY DERIVATIVE CLAIM BROUGHT IN THE NAME OF THE COMPANY
THAT IS INITIATED BY A PERSON OTHER THAN THE MANAGER OR ANY INDEMNIFIED PERSON
RELATED TO THE MANAGER.

 


5.                                       DISCLAIMER AND LIMITATION OF LIABILITY;
OPPORTUNITIES.


 

(A)                                  DISCLAIMER; STANDARD OF CARE. THE MANAGER
DOES NOT MAKE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, IN RESPECT
OF THE SERVICES TO BE PROVIDED BY THE MANAGER HEREUNDER. IN NO EVENT WILL THE
MANAGER OR ANY OF THE INDEMNITEES BE LIABLE TO THE COMPANY OR ANY OF ITS
AFFILIATES FOR ANY ACT, ALLEGED ACT, OMISSION OR ALLEGED OMISSION THAT DOES NOT
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH MANAGER AS DETERMINED
BY A FINAL, NON-APPEALABLE DETERMINATION OF A COURT OF COMPETENT JURISDICTION.

 

4

--------------------------------------------------------------------------------


 

(B)                                 FREEDOM TO PURSUE OPPORTUNITIES. IN
RECOGNITION THAT THE MANAGER AND ITS RESPECTIVE INDEMNITEES CURRENTLY HAVE, AND
WILL IN THE FUTURE HAVE OR WILL CONSIDER ACQUIRING, INVESTMENTS IN NUMEROUS
COMPANIES WITH RESPECT TO WHICH THE MANAGER OR ITS RESPECTIVE INDEMNITEES MAY
SERVE AS AN ADVISOR, A DIRECTOR OR IN SOME OTHER CAPACITY, AND IN RECOGNITION
THAT THE MANAGER AND ITS RESPECTIVE INDEMNITEES HAVE MYRIAD DUTIES TO VARIOUS
INVESTORS AND PARTNERS, AND IN ANTICIPATION THAT THE COMPANY, ON THE ONE HAND
AND THE MANAGER (OR ONE OR MORE AFFILIATES, ASSOCIATED INVESTMENT FUNDS OR
PORTFOLIO COMPANIES, OR CLIENTS OF THE MANAGERS), ON THE OTHER HAND, MAY ENGAGE
IN THE SAME OR SIMILAR ACTIVITIES OR LINES OF BUSINESS AND HAVE AN INTEREST IN
THE SAME AREAS OF CORPORATE OPPORTUNITIES, AND IN RECOGNITION OF THE BENEFITS TO
BE DERIVED BY THE COMPANY HEREUNDER AND IN RECOGNITION OF THE DIFFICULTIES THAT
MAY CONFRONT ANY ADVISOR WHO DESIRES AND ENDEAVORS FULLY TO SATISFY SUCH
ADVISOR’S DUTIES IN DETERMINING THE FULL SCOPE OF SUCH DUTIES IN ANY PARTICULAR
SITUATION, THE PROVISIONS OF THIS SECTION 5(B) ARE SET FORTH TO REGULATE, DEFINE
AND GUIDE THE CONDUCT OF CERTAIN AFFAIRS OF THE COMPANY AS THEY MAY INVOLVE THE
MANAGER. EXCEPT AS THE MANAGER MAY OTHERWISE AGREE IN WRITING AFTER THE DATE
HEREOF:

 

(I)             THE MANAGER AND ITS RESPECTIVE INDEMNITEES WILL HAVE THE RIGHT:
 (A) TO DIRECTLY OR INDIRECTLY ENGAGE IN ANY BUSINESS (INCLUDING, WITHOUT
LIMITATION, ANY BUSINESS ACTIVITIES OR LINES OF BUSINESS THAT ARE THE SAME AS OR
SIMILAR TO THOSE PURSUED BY, OR COMPETITIVE WITH, THE COMPANY AND ITS
SUBSIDIARIES) OR INVEST, OWN OR DEAL IN SECURITIES OF ANY OTHER PERSON SO
ENGAGED IN ANY BUSINESS, (B) TO DIRECTLY OR INDIRECTLY DO BUSINESS WITH ANY
CLIENT OR CUSTOMER OF THE COMPANY AND ITS SUBSIDIARIES, (C) TO TAKE ANY OTHER
ACTION THAT THE MANAGER BELIEVES IN GOOD FAITH IS NECESSARY TO OR APPROPRIATE TO
FULFILL ITS OBLIGATIONS AS DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 5(B),
AND (D) NOT TO PRESENT POTENTIAL TRANSACTIONS, MATTERS OR BUSINESS OPPORTUNITIES
TO THE COMPANY OR ANY OF THEIR SUBSIDIARIES, AND TO PURSUE, DIRECTLY OR
INDIRECTLY, ANY SUCH OPPORTUNITY FOR ITSELF, AND TO DIRECT ANY SUCH OPPORTUNITY
TO ANOTHER PERSON.

 

(II)          THE MANAGER AND ITS RESPECTIVE INDEMNITEES WILL HAVE NO DUTY
(CONTRACTUAL OR OTHERWISE) TO COMMUNICATE OR PRESENT ANY CORPORATE OPPORTUNITIES
TO THE COMPANY OR ANY OF ITS AFFILIATES OR TO REFRAIN FROM ANY ACTIONS SPECIFIED
IN SECTION 5(B)(I), AND THE COMPANY, ON ITS OWN BEHALF AND ON BEHALF OF ITS
AFFILIATES, HEREBY RENOUNCE AND WAIVE ANY RIGHT TO REQUIRE THE MANAGER OR ANY OF
ITS INDEMNITEES TO ACT IN A MANNER INCONSISTENT WITH THE PROVISIONS OF THIS
SECTION 5(B).

 

(III)       THE MANAGER AND ITS INDEMNITEES WILL NOT BE LIABLE TO THE COMPANY OR
ANY OF ITS AFFILIATES FOR BREACH OF ANY DUTY (CONTRACTUAL OR OTHERWISE) BY
REASON OF ANY ACTIVITIES OR OMISSIONS OF THE TYPES REFERRED TO IN THIS SECTION
5(B) OR OF ANY SUCH PERSON’S PARTICIPATION THEREIN.

 

(C)                                  LIMITATION OF LIABILITY. IN NO EVENT WILL
THE MANAGER OR ANY OF ITS INDEMNITEES BE LIABLE TO THE COMPANY OR ANY OF ITS
AFFILIATES FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, LOST PROFITS OR SAVINGS, WHETHER OR NOT SUCH
DAMAGES ARE FORESEEABLE, OR FOR ANY THIRD PARTY CLAIMS

 

5

--------------------------------------------------------------------------------


 

(WHETHER BASED IN CONTRACT, TORT OR OTHERWISE), RELATING TO THE SERVICES TO BE
PROVIDED BY THE MANAGER HEREUNDER.

 


6.                                         ASSIGNMENT, ETC. EXCEPT AS PROVIDED
BELOW, NO PARTY HERETO HAS THE RIGHT TO ASSIGN THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH OF THE OTHER PARTIES. NOTWITHSTANDING THE FOREGOING, (A)
THE MANAGER MAY ASSIGN ALL OR PART OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANY AFFILIATE OF SUCH MANAGER THAT PROVIDES SERVICES SIMILAR TO THOSE CALLED FOR
BY THIS AGREEMENT, IN WHICH EVENT SUCH MANAGER WILL BE RELEASED OF ALL OF ITS
RIGHTS AND OBLIGATIONS HEREUNDER AND (B) THE PROVISIONS HEREOF FOR THE BENEFIT
OF INDEMNITEES OTHER THAN THE MANAGER ITSELF SHALL ALSO INURE TO THE BENEFIT OF
SUCH OTHER INDEMNITEES AND THEIR SUCCESSORS AND ASSIGNS.


 


7.                                      AMENDMENTS AND WAIVERS. NO AMENDMENT OR
WAIVER OF ANY TERM, PROVISION OR CONDITION OF THIS AGREEMENT WILL BE EFFECTIVE,
UNLESS IN WRITING AND EXECUTED BY THE MANAGER AND THE COMPANY (OR THEIR
RESPECTIVE SUCCESSORS). NO WAIVER ON ANY ONE OCCASION WILL EXTEND TO OR EFFECT
OR BE CONSTRUED AS A WAIVER OF ANY RIGHT OR REMEDY ON ANY FUTURE OCCASION. NO
COURSE OF DEALING OF ANY PERSON NOR ANY DELAY OR OMISSION IN EXERCISING ANY
RIGHT OR REMEDY WILL CONSTITUTE AN AMENDMENT OF THIS AGREEMENT OR A WAIVER OF
ANY RIGHT OR REMEDY OF ANY PARTY HERETO.


 


8.                                         GOVERNING LAW; JURISDICTION.


 

(A)                                  CHOICE OF LAW. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR RELATED TO THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(B)                                 CONSENT TO JURISDICTION. EACH OF THE PARTIES
AGREES THAT ALL ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF, BASED UPON OR
RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF WILL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE FEDERAL AND STATE COURTS OF THE STATE OF NEW YORK,
CITY OF NEW YORK, COUNTY OF NEW YORK. EACH OF THE PARTIES HERETO BY EXECUTION
HEREOF (I) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE FEDERAL AND
STATE COURTS IN THE STATE OF NEW YORK, CITY OF NEW YORK, COUNTY OF NEW YORK FOR
THE PURPOSE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF AND (II) HEREBY WAIVES TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, IN ANY SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM THAT IT
IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT IT
IS IMMUNE FROM EXTRATERRITORIAL INJUNCTIVE RELIEF OR OTHER INJUNCTIVE RELIEF,
THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT ANY
SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR MAINTAINED IN ONE OF THE
ABOVE-NAMED COURTS, THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT OR
MAINTAINED IN ONE OF THE ABOVE-NAMED COURTS SHOULD BE DISMISSED ON GROUNDS OF
FORUM NON CONVENIENS, SHOULD BE TRANSFERRED TO ANY COURT OTHER THAN ONE OF THE
ABOVE-NAMED COURTS, SHOULD BE STAYED BY VIRTUE OF THE PENDENCY OF ANY OTHER
ACTION, SUIT OR PROCEEDING IN ANY COURT OTHER THAN ONE OF THE ABOVE-NAMED
COURTS, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY ANY OF THE ABOVE-NAMED COURTS. NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT THAT ANY PARTY HERETO IS OR BECOMES A PARTY IN ANY LITIGATION IN
CONNECTION WITH WHICH IT MAY ASSERT INDEMNIFICATION RIGHTS

 

6

--------------------------------------------------------------------------------


 

SET FORTH IN THIS AGREEMENT, THE COURT IN WHICH SUCH LITIGATION IS BEING HEARD
WILL BE DEEMED TO BE INCLUDED IN CLAUSE (I) ABOVE. EACH OF THE PARTIES HERETO
HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY MANNER PERMITTED BY THE LAWS OF THE STATE OF NEW YORK, AGREES THAT SERVICE
OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT THE
ADDRESS SPECIFIED IN OR PURSUANT TO SECTION 10 IS REASONABLY CALCULATED TO GIVE
ACTUAL NOTICE AND WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE, IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY CLAIM THAT SERVICE OF
PROCESS MADE IN ACCORDANCE WITH SECTION 10 DOES NOT CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS. THE PROVISIONS OF THIS SECTION 8 WILL NOT
RESTRICT THE ABILITY OF ANY PARTY TO ENFORCE IN ANY COURT ANY JUDGMENT OBTAINED
IN A COURT INCLUDED IN CLAUSE (I) ABOVE.

 

(C)                                  WAIVER OF JURY TRIAL. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH OF THE PARTIES HERETO
HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, CAUSE OF ACTION, ACTION, SUIT OR PROCEEDING ARISING
OUT OF, BASED UPON OR RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT
OR TORT OR OTHERWISE. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY EACH OTHER PARTY THAT THE PROVISIONS OF THIS SECTION 8(C) CONSTITUTE
A MATERIAL INDUCEMENT UPON WHICH SUCH PARTY IS RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. ANY OF THE PARTIES
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE PARTIES HERETO TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 


9.                                         ENTIRE AGREEMENT. THIS AGREEMENT
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY PRIOR COMMUNICATION OR AGREEMENT WITH RESPECT
THERETO.


 


10.                                   NOTICE. ALL NOTICES, DEMANDS, AND
COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS AGREEMENT WILL BE IN WRITING AND
WILL BE EFFECTIVE IF SERVED UPON SUCH OTHER PARTY AND SUCH OTHER PARTY’S COPIED
PERSONS AS SPECIFIED BELOW TO THE ADDRESS SET FORTH FOR IT BELOW (OR TO SUCH
OTHER ADDRESS AS SUCH PARTY WILL HAVE SPECIFIED BY NOTICE TO EACH OTHER PARTY)
IF (I) DELIVERED PERSONALLY, (II) SENT AND RECEIVED BY FACSIMILE OR (III) SENT
BY CERTIFIED OR REGISTERED MAIL OR BY FEDERAL EXPRESS, DHL, UPS OR ANY OTHER
COMPARABLY REPUTABLE OVERNIGHT COURIER SERVICE, POSTAGE PREPAID, TO THE
APPROPRIATE ADDRESS AS FOLLOWS:


 

If to the Company, to it at:

 

Michaels Stores, Inc.

8000 Bent Branch Drive

Irving, TX 75261

Facsimile:  (972) 409-1901

Attention:                 General Counsel

Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

with copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Facsimile:  (617) 951-7050

Attention:                 David C. Chapin

William M. Shields

R. Newcomb Stillwell

 

If to Highfields, to:

 

Highfields Capital Management LP

200 Clarendon Street

Boston, MA 02116

Facsimile:  (617) 850-7503

Attention:  Joseph Mazzella

 

with copies to:

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Facsimile:  (617) 523-1231

Attention:  Laura C. Hodges Taylor

 

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (d) five business days after being sent by
registered or certified mail. Each of the parties hereto shall be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.

 


11.                                   SEVERABILITY. IF IN ANY JUDICIAL OR
ARBITRAL PROCEEDINGS A COURT OR ARBITRATOR REFUSES TO ENFORCE ANY PROVISION OF
THIS AGREEMENT, THEN SUCH UNENFORCEABLE PROVISION WILL BE DEEMED ELIMINATED FROM
THIS AGREEMENT FOR THE PURPOSE OF SUCH PROCEEDINGS TO THE EXTENT NECESSARY TO
PERMIT THE REMAINING PROVISIONS TO BE ENFORCED, AND THE PARTIES HERETO SHALL
NEGOTIATE IN GOOD FAITH TO SEEK TO ENTER INTO SUBSTITUTE PROVISIONS
INCORPORATING, AS NEARLY AS POSSIBLE, THE PURPOSE, INTENT AND EFFECT OF SUCH
UNENFORCEABLE PROVISION. TO THE FULL EXTENT, HOWEVER, THAT THE PROVISIONS OF ANY
APPLICABLE LAW MAY BE WAIVED, THEY ARE HEREBY WAIVED TO THE END THAT THIS
AGREEMENT BE DEEMED TO BE A VALID AND BINDING AGREEMENT ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, AND IN THE EVENT THAT ANY PROVISION HEREOF IS FOUND
TO BE INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE CONSTRUED BY LIMITING IT
SO AS TO BE VALID AND ENFORCEABLE TO THE MAXIMUM EXTENT CONSISTENT WITH AND
POSSIBLE UNDER APPLICABLE LAW.

 

8

--------------------------------------------------------------------------------


 


12.                                   MISCELLANEOUS.


 


(A)                                  COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY EACH OF THE PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED WILL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 

(b)                                 Interpretation. The headings contained in
this Agreement are for convenience of reference only and will not in any way
affect the meaning or interpretation hereof. As used herein the word “including”
shall be deemed to mean “including without limitation”. This Agreement reflects
the mutual intent of the parties and no rule of construction against the
drafting party shall apply.

 

[The remainder of this page is intentionally left blank. Signatures follow.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.

 

THE COMPANY:

MICHAELS STORES, INC.

 

 

 

 

 

 /s/ Jeffrey N. Boyer

 

 

Name: Jeffrey N. Boyer

 

Title:   President and Chief Financial Officer

 

 

 

 

MANAGER:

HIGHFIELDS CAPITAL MANAGEMENT LP

 

 

 

 

 

 /s/ Richard L. Grubman

 

 

Name: Richard L. Grubman

 

Title:   Managing Member

 

--------------------------------------------------------------------------------


 

Schedule 1 to

Management Agreement

 

Wire Transfer Instructions for
Highfields Capital Management LP

 

Bank:

Bank of America

ABA #:

026-009-593

For:

Highfields Capital Management L.P.

Acct #:

00898-87189

 

1

--------------------------------------------------------------------------------